This case was before the Supreme Court in the case of Allen v. Stradford, 201 Ala. 559, 78 So. 955, and the opinion of Mr. Justice Somerville was that the plaintiff was entitled to the affirmative charge. We have compared the appeal before us with that before the Supreme Court, the evidence being practically the same, the only difference being that the case made by the appellant is stronger here than in the case before the Supreme Court, and the opinion of Mr. Justice Somerville so ably states the law governing the case that we deem it unnecessary to write further; but suffice it to say that the affirmative charge as requested by the plaintiff in writing should have been given, and for this error the cause must be reversed.
Reversed and remanded.